 


109 HRES 695 IH: Honoring the life and accomplishments of Betty Friedan.
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 695 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Ms. Solis (for herself, Mrs. Capps, Mrs. Maloney, Ms. Jackson-Lee of Texas, Ms. Lee, Mr. Nadler, Ms. Millender-McDonald, Ms. McCollum of Minnesota, Ms. Waters, Mr. Grijalva, Mr. Evans, Ms. DeLauro, Ms. Baldwin, Mr. Farr, Ms. Pelosi, Ms. Slaughter, Mr. McDermott, Mrs. Jones of Ohio, and Ms. Schakowsky) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Honoring the life and accomplishments of Betty Friedan. 
  
Whereas Betty Friedan was born to Harry and Miriam Goldstein on February 4, 1921, in Peoria, Illinois, as Bettye Naomi Goldstein, the eldest of three children; 
Whereas Betty Friedan graduated as valedictorian of her high school in 1938, graduated summa cum laude from Smith College in 1942, and completed graduate work in psychology at the University of California, Berkeley; 
Whereas Betty Friedan won a second fellowship to study for her doctoral degree at the University of California at Berkley, an honor that had never previously been awarded to a psychologist or a woman; 
Whereas Betty Friedan began a study in 1957 at the 15th reunion of her graduating class from Smith College about the lives of women in the post-World War II era, and that study eventually became the popular, groundbreaking nonfiction book published in 1963, The Feminine Mystique; 
Whereas Betty Friedan helped launch the modern women’s rights movement by identifying the problem that has no name with the publication of The Feminine Mystique, which is widely regarded as one of the most influential nonfiction books of the 20th century, had sold more than 3,000,000 copies by the year 2000, and has been translated into many languages; 
Whereas Betty Friedan and 27 other women and men founded the National Organization of Women (NOW) in June 1966, a highly influential organization promoting equality for women that grew into the largest feminist organization in the United States;  
Whereas Betty Friedan was elected NOW's first president in 1966, and served in that role until 1970, and coauthored, with Dr. Pauli Murray, NOW’s original Statement of Purpose, which began, The purpose of NOW is to take action to bring women into full participation in the mainstream of American society now, exercising all the privileges and responsibilities thereof in truly equal partnership with men.; 
Whereas Betty Friedan, during her tenure as president of NOW, encouraged the Equal Employment Opportunity Commission (EEOC) to enforce laws prohibiting sex discrimination in the workplace and to ban help wanted advertisements that were segregated by sex; 
Whereas Betty Friedan, during her tenure as president of NOW, encouraged President Lyndon Johnson in 1967 to sign Executive Order 11375 to bar gender discrimination in Federal employment and in employment by Federal contractors and subcontractors; this Executive Order 11375 expanded the scope of Executive Order 11246, which was signed in 1965 and barred discrimination on the basis of race, color, religion, or national origin; 
Whereas Betty Friedan, during her tenure as president of NOW, worked towards the elimination of sex discrimination in the airline industry, in which prior to 1968, almost all stewardesses were women, and were usually fired when they married or reached 32; 
Whereas Betty Friedan helped lead the NOW Women’s Strike for Equality on August 26, 1970, in New York City in which hundreds of thousands of women and some men marched on the 50th anniversary of women earning the right to vote with the ratification of the 19th Amendment; 
Whereas Betty Friedan helped establish the National Association for the Repeal of Abortion Laws in 1969, now known as NARAL Pro-Choice America, a leading national advocacy group dedicated to protecting the right to privacy and reproductive freedom; 
Whereas Betty Friedan, with Congresswoman Bella Abzug and Gloria Steinem, helped establish the National Women’s Political Caucus in 1971, a group dedicated to increasing women’s participation in the political process and promoting pro-choice women candidates for elected and appointed offices at all levels of government regardless of party affiliation; 
Whereas Betty Friedan continued to write influential books throughout her life, including It Changed My Life: Writings on the Women's Movement”, published in 1976, “The Second Stage, published in 1978, The Fountain of Age, published in 1994, Beyond Gender: The New Politics of Work and Family, published in 1997, Life So Far: A Memoir, published in 2000; 
Whereas Betty Friedan contributed to the academic world as a Visiting Distinguished Professor at the University of Southern California, New York University, University of California at Los Angeles, George Mason University, and as an Adjunct Scholar at the Woodrow Wilson International Center for Scholars; and most recently, she served as Distinguished Visiting Professor at Cornell University, School of Industrial and Labor Relations and Director of the New Paradigm Program at the Institute for Women and Work; 
Whereas Betty Friedan advocated on behalf of women as well as the elderly, children and working families throughout her life; 
Whereas Betty Friedan helped change the way women and men thought about gender roles at a time of important political and social change in the United States; 
Whereas Betty Friedan helped give a voice to thousands of women and helped them realize their immense potential to contribute to the business, educational and political realms, as well as family life; 
Whereas Betty Friedan helped launch the women’s rights movement that left an enduring mark on many of the advancements toward gender equality in the last 50 years, including pay equity, child care for working women, increasing numbers of women entering the workforce and protecting reproductive choice, and that the work towards equality must continue; and 
Whereas Betty Friedan died on February 4, 2006, at the age of 85, in Washington, DC: Now, therefore, be it 
 
That the House of Representatives recognizes and honors the work and contributions of Betty Friedan to the improvement of the status of women and women’s lives in the United States and around the world.  
 
